Order entered July 3, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01177-CR
                                    No. 05-17-1178-CR

                     RAYMON STEFFANI LAWRENCE, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F16-20873-U, F17-00600-U

                                         ORDER
       The Court REINSTATES these appeals.

       On June 8, 2018, we abated the appeals and ordered the trial court to make findings

regarding why appellant’s brief was not timely filed. On July 2, 2018, appellant filed a motion

seeking a fourth extension on his brief. On July 3, 2018, counsel tendered a motion to

withdraw and supporting Anders briefs. Therefore, in the interest of expediting the appeals, we

VACATE the June 8, 2018 order to the extent it requires findings.

      Appellant’s July 2, 2018 fourth motion to extend the time for filing appellant’s brief is

GRANTED. We ORDER appellant’s Anders briefs filed as of the date of this order.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE